529 S.E.2d 587 (2000)
Chauncey Jacob JACKSON, Petitioner,
v.
WARDEN OF the SUSSEX I STATE PRISON, Respondent.
Record No. 991477.
Supreme Court of Virginia.
April 21, 2000.

UPON A PETITION FOR REHEARING
On consideration of the petition of the petitioner to set aside the judgment rendered herein on the 18th day of November, 1999 and grant a rehearing thereof, it is ordered that the said judgment dismissing the petition be reversed and set aside and a rehearing is granted.
On consideration of the pleadings filed in this case, the Court is of opinion that the Circuit Court of the City of Norfolk never acquired jurisdiction to try the petitioner for capital murder and five companion felonies. Moore v. Com., 259 Va. 431, 527 S.E.2d 406 (2000). Accordingly, a writ of habeas corpus is awarded the petitioner and petitioner's convictions for capital murder, attempted robbery, conspiracy to commit robbery, two counts of use of a firearm in the commission of a felony and receipt of stolen property are vacated. This matter is remanded to the Circuit Court of the City of Norfolk for a new trial if the Commonwealth be so advised.
The Clerk of this Court shall certify copies of this order to the petitioner, to the respondent, to the Clerk of the Circuit Court of the City of Norfolk, and to the Attorney General of Virginia, which certification shall have the same force and effect as if a writ of habeas corpus were formally issued and served.